768 So. 2d 479 (2000)
Louis REED, Jr., Appellant,
v.
Michael W. MOORE, Secretary of Department of Corrections, Appellee.
No. 2D99-3119.
District Court of Appeal of Florida, Second District.
August 2, 2000.
Rehearing Denied September 7, 2000.
Louis Reed, Jr., pro se.
Judy Bone, Assistant General Counsel, Department of Corrections, Tallahassee, for Appellee.
STRINGER, Judge.
Louis Reed challenges the denial of his petition for writ of mandamus/alternative writ of habeas corpus. The petition related to Reed's eligibility for gain time. Based on the record before us, Reed has failed to show that he exhausted all of his available administrative remedies. See Freeman v. Dugger, 588 So. 2d 12 (Fla. 2d DCA 1991) (affirming denial of petition where defendant failed to exhaust all available administrative remedies). Accordingly, we affirm without prejudice to Reed's right to file a new petition upon the exhaustion *480 of all administrative remedies available to him.
Affirmed.
PATTERSON, C.J., and ALTENBERND, J., Concur.